In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2415
SUZANNE PARKER,
                                                  Plaintiff-Appellant,
                                 v.

BROOKS LIFE SCIENCE, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 19-cv-04796 — James R. Sweeney II, Judge.
                     ____________________

     ARGUED JANUARY 12, 2022 — DECIDED JULY 14, 2022
                ____________________

   Before FLAUM, EASTERBROOK, and WOOD, Circuit Judges.
    FLAUM, Circuit Judge. Suzanne Parker sued her employer,
Brooks Life Science, Inc. (“Brooks”), under the Americans
with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., after
she was terminated from her position as a part-time recep-
tionist. She alleged that her termination was an act of retalia-
tion stemming from her request for a reasonable accommoda-
tion. The district court held that Parker did not produce evi-
dence that would allow a reasonable juror to infer a causal
2                                                   No. 21-2415

link between her request and her termination, and it granted
summary judgment in favor of Brooks. We aﬃrm.

                      I.   Background

    Parker suffers from multiple sclerosis and sciatica and has
received social security disability insurance benefits related to
her diagnosis since 2005 or 2006. Brooks hired Parker as a tem-
porary receptionist and administrative assistant in January
2017, and it hired her on a permanent basis about six months
later. None of Parker’s conditions interfered with her ability
to perform the essential functions of her role at Brooks, which
included letting people into the premises, greeting visitors,
scheduling conference rooms, and ordering supplies. Parker
was an hourly employee who worked part-time in the morn-
ings, about twenty-five hours per week (usually from 8:00 AM
to 1:00 PM). Another part-time receptionist, Pamela Johnson-
Baird, covered the afternoons. Like Parker, Johnson-Baird is
African-American and disabled.
    During her time at Brooks, Parker had a number of differ-
ent supervisors and received mixed feedback on her perfor-
mance. For example, one of her early supervisors nominated
her for an award and gave her a gift in appreciation for her
hard work. However, in March 2018, approximately six
months prior to Parker’s termination, Brooks hired a new su-
pervisor, Gillian Williams. Williams likewise praised Parker
for her hard work and flexibility, but she also repeatedly
coached Parker on her failure to abide by Brooks’s paid time
off (“PTO”) policy.
   The PTO policy required employees to request prior ap-
proval from their supervisors for planned time off and to en-
ter the PTO hours they used in the company’s payroll
No. 21-2415                                                    3

software, Workday. Generally, employees did not have to use
their accrued PTO if they arranged to switch shifts (i.e., if the
employees worked the same number of hours but at different
times), but planned schedule changes did need to be ap-
proved by a supervisor in advance. For unplanned absences,
Brooks permitted the use of PTO for “short-term illness or
other absences that may not allow for advance manager noti-
fication.” Williams only required her direct reports to request
and enter PTO if a change to the schedule amounted to a “sig-
nificant amount” of time, by which she meant a change of
thirty minutes or more.
    Williams’s coaching concerning Parker’s use of PTO
started shortly after Williams did. First, in May 2018, Williams
arranged a meeting with Parker and two human resources
(“HR”) representatives to review the PTO policy and ensure
Parker’s compliance moving forward. Williams considered
this meeting to be a “verbal corrective action” and followed
up after the meeting with an email to Parker titled “Today’s
Talking Point” to reiterate the need to create a set schedule for
the front desk, receive prior approval for PTO, and enter all
PTO into Workday.
    A short while later, in mid-July, Parker emailed Williams
regarding an upcoming vacation Parker had scheduled from
October 12 through October 21, 2018. Williams approved the
time oﬀ to the extent Parker could cover it with her PTO but
denied Parker’s request to take unpaid days oﬀ to cover the
vacation. Williams oﬀered to meet with Parker to discuss the
matter further, but the parties dispute whether such a meeting
actually took place. Brooks asserts that Williams did meet
with Parker and that, during the meeting, Williams again in-
structed Parker to use Workday to enter her PTO. At this
4                                                 No. 21-2415

stage, however, we must accept Parker’s version of the story,
which is that no such meeting ever took place.
    The next month, Williams notiﬁed Parker and Johnson-
Baird that another employee “w[ould] no longer be backup to
the front desk.” In light of that, Williams was “working to get
a PRN (on-call) front desk receptionist that can help us out
when needed.” She asked Parker and Johnson-Baird, “when
at all possible, please work together to cover each other’s
shifts.” A Caucasian woman named Keri Lauman was hired
as a temporary on-call receptionist and began her training pe-
riod shortly thereafter.
    Parker’s alleged violations of Brooks’s PTO policy all came
to a head in early October 2018, when Williams returned from
a week-long work trip to Arizona. On the morning of Mon-
day, October 8, Parker emailed Williams to request time oﬀ to
get treatment for pain she had been experiencing. She wrote,
“I wanted to let you know that I have to leave at 12:30p today
and [Johnson-Baird] is covering for me…. I also have to leave
early tomorrow at 11:30a and [Johnson-Baird] is covering me
as well.” Neither party disputes that this request constitutes
protected activity under the ADA. Williams responded:
      Today and tomorrow are fine. Please put in PTO
      for both of those. Although I am totally fine with
      the occasional change to the schedule for per-
      sonal appointments, we really need to keep
      with the schedule and not alter it. I am not up to
      date on your available PTO, am I [sic] pretty
      sure that you will be short by the end of your
      [October 12 to October 21] vacation.
No. 21-2415                                                 5

    Later that day, other employees reported to Williams that
while she had been in Arizona, Parker had altered her sched-
ule several times and had enlisted other employees to cover
for her. This was the ﬁrst time Williams learned about these
schedule alterations.
   Two days later, Williams emailed Parker to ask whether
she was going to be working that Friday, October 12. Alt-
hough Williams had previously approved Parker to take PTO
that day as part of her vacation, Williams wrote, “I know that
you had mentioned maybe working it.” Parker responded
that she was not going to be in that Friday and that Keri Lau-
man, the temporary receptionist who was still in training,
would take her shift that day. In the same email, Parker told
Williams that (in addition to the vacation Parker had previ-
ously scheduled from October 12 to 21) she was going to need
Monday, October 22 off, and Lauman had agreed to cover that
day as well. Williams responded:
      All time off really needs to be prior approved
      before taking and making arrangements. I be-
      lieve I have mentioned this a couple times. Also,
      we have discussed that you are exceeding your
      PTO and no additional time will be approved at
      this time. Let’s chat about this please.
   Parker and Williams met later that day. Williams told Par-
ker that she had violated Brooks’s PTO policy while Williams
was in Arizona, had failed to stick to her set work schedule,
and had altered her time without approval from Williams.
Williams also reminded Parker that they had discussed these
same issues previously. Parker acknowledged that they had
indeed discussed the same issues in the past and agreed that
she needed do a better job complying with the policy moving
6                                                  No. 21-2415

forward. Williams understood Parker’s statements to be ad-
missions that she had violated Brooks’s PTO policy by taking
unapproved time off and altering her schedule without ap-
proval.
   After this meeting, Williams emailed two HR employees,
Asia Bartee and Heidi Kelley, summarizing her conversation
with Parker and then writing:
       My recommendation is termination. Not only
       have I discussed this with [Parker] multiple
       times, but included HR. She will not follow pol-
       icy and is not meeting the expectations clearly
       laid out for her. I have tried to coach her
       through this, I have tried to reinforce the expec-
       tations, and I spend more time managing [Par-
       ker] than I think is beneficial to the company.
       I understand that we will want to keep to the
       topic at hand, but these are not the only issues
       that I am having with her. Her quality of work
       is an issue and following through with dead-
       lines. I end up taking the projects back and re-
       doing them or reexplaining the project.
    A few hours later, Bartee replied to the group:
       Heidi-
       I’ve been involved in these conversations with
       [Parker] and [Williams]. [Another HR em-
       ployee] was as well. [Parker] not only disre-
       garded policy, ignored what her supervisor in-
       structed her to do, but did all of this while her
       supervisor was not physically here. I support
       termination at this time as well, however
No. 21-2415                                                  7

      wanted to get your eyes on it if you had any con-
      cerns about it.
The next day, Kelley replied, “I am fine with the term. Please
just make sure documentation is accurate/complete.” Wil-
liams met with Parker later that day, October 11, 2018, and
informed her that she was being terminated.
    Williams did not give Parker a reason for her termination,
though Parker notes that Brooks has since provided varying
accounts of her departure from the company. After Parker ap-
plied for unemployment benefits, she was notified that in No-
vember 2018, Brooks’s HR Director, David Brinkman, pro-
vided a statement to the Indiana Department of Workforce
Development saying that Parker had voluntarily quit to ac-
cept other employment, which was not the case. In response
to her complaint to the Equal Employment Opportunity Com-
mission (“EEOC”), Brooks stated that its reason for terminat-
ing Parker was “her repeated failure to follow established pol-
icies for taking time off, which continued despite multiple re-
minders to Ms. Parker about the need to follow established
policy.” Throughout this lawsuit, Brooks has maintained that
Parker’s violations of its PTO policy motivated her termina-
tion.
    Parker sued Brooks in December 2019, alleging claims of
employment discrimination and retaliation on the basis of
race and disability. The district court granted summary judg-
ment in favor of Brooks on all claims. Parker now appeals that
decision, challenging only the ruling on her ADA retaliation
claim.
8                                                     No. 21-2415

                      II.    Discussion

     We review the district court’s grant of summary judgment
de novo. Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 928 (7th Cir.
2020). Summary judgment is appropriate when “there is no
genuine dispute as to any material fact and the movant is en-
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In
determining whether summary judgment is appropriate,
courts are to view the facts and draw reasonable inferences in
the light most favorable to the non-moving party. Scott v. Har-
ris, 550 U.S. 372, 378 (2007). “The mere existence of a scintilla
of evidence in support of the [nonmovant’s] position will be
insufficient; there must be evidence on which the jury could
reasonably find for the [nonmovant].” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 252 (1986).
    To survive a defendant’s summary judgment motion, a
plaintiff must make a “showing sufficient to establish the ex-
istence of an element essential to the party’s case, and on
which that party will bear the burden of proof at trial.” John-
son v. Advoc. Health & Hosps. Corp., 892 F.3d 887, 893–94 (7th
Cir. 2018) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986)). For a retaliation claim under the ADA, a plaintiff must
submit evidence that (1) she engaged in protected activity,
(2) her employer took an adverse action against her, and
(3) there was a “‘but for’ causal connection between the two.”
Kotaska v. Fed. Express Corp., 966 F.3d 624, 632 (7th Cir. 2020).
In this case, only the third element, causation, is disputed.
    In deciding whether there is a genuine issue of material
fact as to whether a plaintiff’s protected activity caused her
termination, we must “consider the evidence as a whole and
ask whether a reasonable jury could draw an inference of
No. 21-2415                                                            9

retaliation.” King v. Ford Motor Co., 872 F.3d 833, 842 (7th Cir.
2017) (citing Ortiz v. Werner Enters., Inc., 834 F.3d 760, 764–66
(7th Cir. 2016)) (applying Ortiz’s “evidence as a whole” stand-
ard to retaliation claims under Title VII and the Family Med-
ical Leave Act); Rowlands v. United Parcel Serv.–Fort Wayne, 901
F.3d 792, 801 (7th Cir. 2018) (applying Ortiz to a retaliation
claim under the ADA). Circumstantial evidence of causation
may include “(1) suspicious timing; (2) ambiguous statements
or behavior towards other employees in the protected group;
(3) evidence, statistical or otherwise, that similarly situated
employees outside of the protected group systematically re-
ceive[d] better treatment; and (4) evidence that the employer
offered a pretextual reason for an adverse employment ac-
tion.” Rowlands, 901 F.3d at 802 (alteration in original) (quot-
ing Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 504 (7th Cir.
2017)). On appeal, Parker argues that she presented sufficient
evidence of suspicious timing and pretext to save her claim
from summary judgment. We address each in turn.
    A. Suspicious Timing
    First, Parker cites the suspicious timing of Brooks’s deci-
sion to terminate her, which occurred just two days after her
October 8 email in which she requested the accommodation
to alter her schedule for pain treatment. 1 In a vacuum, this
timing may appear suspicious; indeed, we have held that
summary judgment is inappropriate where as much as a
month’s delay occurred between the protected activity and

    1 Though her termination itself occurred three days after her request
for accommodation (she was terminated on October 11, 2018), Williams
decided that she wanted to terminate Parker just two days after the Octo-
ber 8 request, as evidenced by Williams’s email to the human resources
employees on October 10 in which she recommended termination.
10                                                    No. 21-2415

adverse employment action, where that suspicious timing
was combined with additional evidence of pretext. See, e.g.,
Coleman v. Donahoe, 667 F.3d 835, 860 (7th Cir. 2012) (one
month between filing of complaints alleging discrimination
and termination sufficient when combined with evidence that
the policy the plaintiff allegedly violated did not apply and
was not evenhandedly enforced).
    Nonetheless, “[s]uspicious timing alone rarely establishes
causation ….” Sklyarsky v. Means-Knaus Partners, L.P., 777 F.3d
892, 898 (7th Cir. 2015). This is especially true where “a signif-
icant intervening event separat[es] [an employee’s protected
activity] from [her] discharge.” Davis v. Time Warner Cable of
Se. Wis., L.P., 651 F.3d 664, 675 (7th Cir. 2011) (holding that the
plaintiff’s intervening violation of employee guidelines broke
the inference of causation based on the five-day interval be-
tween his complaints and termination). As Brooks points out,
other employees informed Williams that Parker had violated
the company’s PTO policy while Williams was in Arizona af-
ter Parker requested her accommodation but before Williams
recommended Parker’s termination. Far from supporting a
causal connection between Parker’s termination and her ac-
commodation request, this timing of events supports Brooks’s
asserted link between Parker’s violation of the PTO policy
and her termination.
     B. Evidence of Pretext
   Next, Parker asserts that Brooks’s stated reason for termi-
nating her was pretextual. When evaluating a plaintiff’s evi-
dence of pretext, “it is not the court’s concern that an em-
ployer may be wrong about its employee’s performance, or be
too hard on its employee. Rather, the only question is whether
the employer’s proffered reason was … a lie.” Ineichen v.
No. 21-2415                                                             11

Ameritech, 410 F.3d 956, 961 (7th Cir. 2005) (internal quotation
marks omitted). To meet this burden at summary judgment,
a plaintiff “‘must identify such weaknesses, implausibilities,
inconsistencies, or contradictions’ in the employer’s asserted
‘reasons that a reasonable person could find it unworthy of
credence.’” Marnocha v. St. Vincent Hosp. & Health Care Ctr.,
Inc., 986 F.3d 711, 721 (7th Cir. 2021) (quoting Boumehdi v. Plas-
tag Holdings, LLC, 489 F.3d 781, 792 (7th Cir. 2007)). 2
   If an employer’s explanation for the challenged employ-
ment decision has been “shifting or inconsistent,” this may be
evidence of pretext. Appelbaum v. Milwaukee Metro. Sewerage
Dist., 340 F.3d 573, 579 (7th Cir. 2003). In an attempt to show
such shifting or inconsistent explanations, Parker points to
three emails that she interprets as evidence that “Williams
praised Parker for doing the very same thing for which she
was later terminated ([i.e.,] switching shifts without prior ap-
proval).”
    Before delving into Parker’s evidence of alleged pretext, it
is helpful to address some of the nuances of Brooks’s PTO pol-
icy and its position on Parker’s conduct. First, we observe that

    2  In her appellate briefing, Parker repeatedly criticizes the district
court for analyzing her evidence of pretext under what she labels as “the
wrong standard.” Specifically, in one sentence of its opinion, the district
court wrote: “Parker’s evidence of pretext … fails to indicate either that
Brooks’s proffered reason is not worthy of credence, or that no reasonable
person could find it credible.” (emphasis added). Although the correct
standard is whether a reasonable person could find the defendant’s prof-
fered reason not credible, the district court recited the correct standard
multiple times elsewhere in the opinion, and there is no reason to believe
that the sentence Parker harps on is anything more than a scrivener’s er-
ror. In any event, we review the district court’s decision de novo and ar-
rive at the same conclusion.
12                                                 No. 21-2415

Brooks disputes Parker’s framing—that Brooks terminated
her solely because she “switch[ed] shifts without prior ap-
proval.” Instead, Brooks maintains that it terminated Parker
due to a variety of PTO policy violations between May and
October 2018. At oral argument, Brooks further distinguished
between switching shifts (where Parker worked the same
number of hours per week but adjusted the timing of those
hours with Johnson-Baird) and taking paid time off (where
Parker found coverage and then worked fewer total hours).
This distinction aligns with Williams’s deposition testimony,
where she explained that Parker “needed … a certain [num-
ber of hours] per week so that she was able to receive bene-
fits,” so Brooks “definitely did not [let Parker] go below those
[hour requirements.]” On the other hand, Johnson-Baird “had
more flexibility with her hours because she was not receiving
any benefits.” Williams further clarified that if an employee
needed to work overtime, “then I had to get that prior ap-
proved.” Williams also testified that she did not require em-
ployees to request and enter PTO if the change to the schedule
was only a “few minutes.” Specifically, Williams only re-
quired her employees to request and enter PTO for time off
amounting to thirty minutes or more. Finally, as noted,
Brooks’s written PTO policy requires manager preapproval
only in the event of planned absences, while acknowledging
that “PTO may be applied to short-term illness or other ab-
sences that may not allow for advance manager notification.”
    With this background in mind, we turn to the three emails
Parker relies on as evidence of Williams’s allegedly shifting
attitude toward PTO. We agree with the district court that no
reasonable juror could read these emails in context as Parker
wishes.
No. 21-2415                                                  13

    The first email exchange occurred on August 14, 2018. Par-
ker emailed Williams: “I wanted to let you know that [John-
son-Baird] worked my shift yesterday because I wasn’t feel-
ing well. I didn’t text you because I didn’t want to bother you
while you were on vacation.” Williams responded, “Abso-
lutely. I am always available when you guys need me, but
happy you were able to work that out between you.” Wil-
liams continued, “With that said, Friday would be an oppor-
tunity for you to makeup those hours and help support [John-
son-Baird] while she is out. This would also allow you to not
have to use PTO for your missed hours yesterday.” In reply,
Parker explained at length that she has tried to cover for John-
son-Baird whenever possible but simply could not do so on
the upcoming Friday. Parker points to this email as evidence
that Williams (and Brooks) had no issues with Parker’s prac-
tice of taking unapproved PTO time. But, significantly, this
email indicates that it concerned an unplanned absence by Par-
ker—which does not require manager preapproval, per the
express terms of the PTO policy. This incident also reflects the
distinction between switching shifts and the use of PTO that
Brooks highlights on appeal. Considered in context, Wil-
liams’s approval of Parker’s actions in this instance is con-
sistent with Brooks’s PTO policy and her later disapproval
when Parker failed to obtain prior authorization for planned
absences.
    Second, in an email dated September 18, 2018, with the
subject line, “[Johnson-Baird]’s unexpected appointment,”
Parker informed Williams: “[Johnson-Baird] will be arriving
late today and I’m staying until she gets here.” In turn, Parker
wrote, Johnson-Baird would come in fifteen minutes early to
cover for Parker’s appointment one week later. Williams re-
sponded, “Perfect. Thanks ladies.” Parker asks us to read
14                                                  No. 21-2415

Williams’s response as thanking Parker for arranging to take
PTO without prior approval, but the email cannot bear that
interpretation. In this email, Williams only (1) thanked Parker
for covering Johnson-Baird’s unplanned (“unexpected”) ab-
sence, and (2) approved Parker’s request to leave fifteen
minutes early one week later. Again, this is entirely consistent
with Brooks’s policy that a planned absence requires prior ap-
proval while an unplanned absence does not. Moreover, be-
cause the two receptionists were switching their hours, and
the amount of time at issue was less than Williams’s thirty-
minute threshold, it makes sense that Williams did not men-
tion the need to record PTO in Workday.
   Third, Parker highlights Williams’s August 30, 2018 email
about front desk backup. In that note, Williams wrote:
       [Another employee] will no longer be backup to
       the front desk[,] …. [which] means that during
       your shift, you will want to stay at the front desk
       as much as possible.… As for coverage, when at
       all possible, please work together to cover each
       other’s shifts. I am working to get a PRN (on-
       call) front desk receptionist that can help us out
       when needed. What this will mean is, we can
       call them to come in to cover last minute call ins
       (and vacation), but someone may need to stay
       until they can arrive. I know that you both do
       your best to help cover all these hours and I
       greatly appreciate it.
Parker wishes to view the phrase, “please work together to
cover each other’s shifts” in isolation, suggesting that Wil-
liams was encouraging Parker and Johnson-Baird to alter
their schedules without prior approval. In context, however,
No. 21-2415                                                   15

no reasonable juror could read that phrase to endorse devia-
tions from the PTO policy. Instead, it is clearly focused on
avoiding the need to find additional backup coverage when-
ever possible. In other words, Williams’s email does not con-
vey that it is permissible for Parker and Johnson-Baird to alter
their hours or days off without telling Williams; reading the
email as a whole, Williams is conveying her desire for each
receptionist to cover the other’s approved uses of PTO to
avoid the need for an on-call receptionist to fill in. Like the
other emails, nothing in this email is inconsistent with
Brooks’s or Williams’s stated PTO policies.
    We reiterate here that the relevant inquiry is not whether
Parker could have understood Williams’s emails as giving the
receptionists license to alter their schedules without prior ap-
proval. See Ineichen, 410 F.3d at 961 (noting that “it is not the
court’s concern that an employer may … be too hard on its
employee”). The question is whether Williams flip-flopped
such that a reasonable juror could believe that approximately
one month before Parker’s termination—at the time these
emails were sent—Williams encouraged Parker to alter her
schedule without approval and then later terminated Parker
for doing exactly that. Viewing the emails “as a whole,” how-
ever, see Ortiz, 834 F.3d at 765, they cannot be understood as
evidence of “weaknesses, implausibilities, inconsistencies, or
contradictions in [Brooks’s] asserted reason[] [such] that a
reasonable person could find it unworthy of credence.” Mar-
nocha, 986 F.3d at 721 (internal quotation marks omitted).
    Lastly, Parker points to Brooks’s statement to the Indiana
Department of Workforce Development that Parker “volun-
tarily quit to accept other employment” in response to her ap-
plication for unemployment benefits. Parker brands this
16                                                    No. 21-2415

statement as another inconsistency. Like the emails, however,
the evidence does not support the inference Parker would like
this Court to draw. This statement was made by Brooks’s HR
Director, David Brinkman, who worked in Brooks’s corporate
office in Massachusetts, and who indisputably was not in-
volved in the decision to terminate Parker. Nor did Brinkman
consult the decisionmakers before filling out the Indiana form
at issue. While Brinkman’s statement was clearly incorrect, it
carries little evidentiary value. As we have explained, “[t]he
analysis of pretext focuses only on what the decisionmaker, and
not anyone else, sincerely believed.” Little v. Ill. Dep’t of Reve-
nue, 369 F.3d 1007, 1015 (7th Cir. 2004) (emphasis added). We
have held that even a former supervisor’s inconsistent state-
ment cannot create “[a]n inference of pretext” where “there is
nothing in the record to suggest that [the supervisor] partici-
pated in the decision to terminate.” See Krchnavy v. Limagrain
Genetics Corp., 294 F.3d 871, 876–77 (7th Cir. 2002). Because
nothing in the record suggests that Brinkman played any role
in Brooks’s decision to terminate Parker, his incorrect state-
ment to the Indiana Department of Workforce Development
is irrelevant.
    In addition to the dearth of evidence supporting a causal
connection between Parker’s request and her termination, at
least two facts affirmatively suggest that there was no causal
connection between these events. First, the contemporaneous
emails sent by Williams and Bartee (a human resources em-
ployee) support Brooks’s position that it fired Parker because
she repeatedly violated the company’s PTO policy and failed
to respond to coaching on the issue. These emails—sent di-
rectly after Williams’s October meeting with Parker—clearly
articulated that Williams recommended termination because
Parker “[wa]s not following the procedures for requesting
No. 21-2415                                                17

time off.” Moreover, these emails contained no reference to
Parker’s request for an accommodation. Second, Williams’s
frustration with Parker’s disregard for the PTO policy was
unquestionably an issue in the months leading up to her ter-
mination, not a recent development. The record establishes
that approximately five months earlier, Williams felt the
problem was serious enough to warrant a sit-down meeting
with Parker and HR representatives to review the policy and
ensure her compliance moving forward.
    Overall, our key inquiry is “whether the evidence would
permit a reasonable factfinder to conclude that [Parker’s] re-
quests for accommodations caused the discharge.” Rowlands,
901 F.3d at 801 (quoting Ortiz, 834 F.3d at 765) (alterations
omitted). The district court correctly determined that evi-
dence in this case would not allow a reasonable factfinder to
so conclude. Accordingly, we affirm.

                    III.   Conclusion

   For the reasons explained above, we AFFIRM the district
court’s entry of summary judgment in favor of defendant-ap-
pellee Brooks.